DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 2021/0215971) in view of Aoyama et al. (US 2017/0097548).
Regarding claim 1, Liao discloses a liquid crystal display device (see figure 18, for instance), the liquid crystal display device comprising: an edge backlight (31; [0099]); a dimming liquid crystal layer (21) that is disposed such that the dimming liquid crystal layer (21) overlaps at least an end portion of the transparent light guide plate (31) that faces the light-emitting elements of multiple colors in a plan view and that has a degree of haze that increases or decreases by applying a voltage ([0094]-[0095]); and a transmissive liquid crystal display panel (23) that includes pixels, the edge backlight (31), the dimming liquid crystal layer (21), and the transmissive liquid crystal display panel (23) being arranged in this order from a back surface to a front surface of the liquid crystal display device, wherein with the backlight (31) on, the dimming liquid crystal layer (21) is in a diffusion state in which light that is incident on the dimming liquid crystal layer from the backlight diffuses ([0085] – “In this way, the dimming panel 21 and the liquid crystal display panel 23 cooperate; according to different brightness required by different parts of an image displayed by the liquid crystal display panel 23, brightness of light passing through corresponding dimming regions A of the dimming panel 21 can be adjusted, thereby realizing dynamic dimming of a backlight region.”), and the liquid crystal display panel performs the color display, and wherein with the backlight (31) off, the dimming liquid crystal layer is in a transmission state in which light that is incident via the back surface of the liquid crystal display device is transmitted to the front surface of the liquid crystal display device, and the liquid crystal display panel performs the transparent display ([0085] – “In this way, the dimming panel 21 and the 
Aoyama discloses a liquid crystal display device (see figure 1, for instance), wherein the liquid crystal display device (100) performs color display by using field sequential drive ([0022]) such that light-emitting elements of multiple colors (2a) are switched and turned on every certain time and that performs transparent display such that a background is seen through, including a transparent light guide plate (2b) and the light-emitting elements of multiple colors (2a) that are disposed such that the light-emitting elements of multiple colors are adjacent to each other and face a side surface of the transparent light guide plate (2b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the field sequential drive edge-lit backlight as Aoyama in the device of Liao. The motivation for doing so would have been to provide a liquid crystal display device which excels in both response characteristics and display quality, the liquid crystal display device being suitable for use as a see-through display, as taught by Aoyama ([0011]).
Regarding claim 2, Liao in view of Aoyama discloses the liquid crystal display device according to claim 1, wherein the liquid crystal display panel includes a first transparent substrate (22), a liquid crystal layer (233), and a second transparent substrate (24) that are arranged in a direction from the front surface to the back surface of the liquid crystal display device, and wherein the dimming liquid crystal layer (213) is interposed between the second transparent substrate (22) and a third transparent substrate (26). 
Regarding claim 3, Liao in view of Aoyama discloses the liquid crystal display device according to claim 1, wherein the liquid crystal display panel includes a first transparent substrate (22), a liquid crystal layer (233), and a second transparent substrate (24) that are arranged in a direction from the front surface to the back surface of the liquid crystal display device, and 
Regarding claim 4, Liao in view of Aoyama discloses the liquid crystal display device according to claim 1, wherein the dimming liquid crystal layer (213) is interposed between the transparent light guide plate (Aoyama 2b) and a sixth transparent substrate (11). 
Regarding claim 5, Liao in view of Aoyama discloses the liquid crystal display device according to claim 1, wherein the dimming liquid crystal layer (213) is disposed so as to overlap a display region of the liquid crystal display panel in a plan view. 
Regarding claim 6, Liao in view of Aoyama discloses the liquid crystal display device according to claim 1, wherein the transparent light guide plate (Aoyama 2b) has a light emission area that is seen in front of the front surface of the liquid crystal display device with the backlight on, and wherein distances from the light-emitting elements of multiple colors (2a) to the light emission area are 15 mm or less ([0072]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        10/23/2021